Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Claims 1-23 and 26-30 are currently pending of which claims 1-2, 5-6, 9-10, 12-13, 15-17, 20-21, 23, and 26-27 are currently amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 16-22, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al (US PGPub No:2016/0306772) in view of Biran et al (US Patent No: 10,175,991), hereafter referred to as Burger and Biran, respectively.


With regard to claims 1, 9, 16, and 26, Burger teaches through Biran, a compute device comprising: a compute engine; a network interface controller to communicate with a (Burger teaches how a remote acceleration component is accessed via a local acceleration component; see paragraph 66, Burger), wherein the network interface controller is to: 

receive a function to accelerate from the compute engine (Burger teaches issuing a request that is hosted by the remote hardware acceleration plane; see paragraph 68, Burger. A service to be hosted by an acceleration plane is an accelerate function); 

determine, whether to offload (see Biran for offloading) the function to the remote accelerator based on the network telemetry data (Burger explains how a request for service can be assigned to the local acceleration component or a remote acceleration component and how the allocation of a request for service can be made based on considerations such as load balancing and performance (i.e. telemetry data); see paragraphs 140 and 160, Burger); 

and assign, in response a determination not to offload (see Biran for offloading) the function to the remote accelerator, the function to the local accelerator (Burger explains how the local acceleration component or the remote acceleration component can be chosen; see paragraph 126, Burger. The invention will choose the acceleration component to satisfy a request for a service while also meeting a performance goal; see paragraphs 128-129, Burger).

While Burger teaches the utilization and selection of local and remote acceleration components, Burger does not explicitly cite offloading a function to an accelerator. In the same field of endeavor, Biran also teaches the use of accelerators; see column 1, lines 10-15, Biran. In particular, Biran explains how computational tasks/functions can be offloaded to dedicated devices that are optimized for specific task execution; see column 2, lines 43-46, Biran. Offloading to remote devices and accelerators that are optimized to perform the specific tasks to allow for significant increase in computational capacity; see column 2, lines 43 – column 3, line 14, Biran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Biran, with those of Burger to allow for a significant increase in computational capacity; see column 2, lines 53-56, Biran. 


With regards to claims 2, 10, 17, and 27, Burger teaches through Biran, the compute device wherein the network telemetry data is indicative of a level of bandwidth saturation of (i) the network interface controller or (ii) a second network interface controller at an accelerator device that includes the remote accelerator (Burger teaches selecting acceleration components based on bandwidth and latency performance; see paragraph 160, Burger).  

With regards to claims 3, 11, 18, and 28, Burger teaches through Biran, the compute device wherein the network interface controller is further to determine requirements of the function, wherein the requirements define parameters to be satisfied during execution of the function, and wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the requirements of the function (Biran teaches offloading tasks/function and how attributes are submitted with the assignment; see column 4, lines 61 – column 5, line 6, Biran. Offloading to remote devices and accelerators that are optimized to perform the specific tasks to allow for significant increase in computational capacity; see column 2, lines 43 – column 3, line 14, Biran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Biran, with those of Burger to allow for a significant increase in computational capacity; see column 2, lines 53-56, Biran).  

With regards to claims 4, 19, and 29, Burger teaches through Biran, the compute device wherein to determine the requirements of the function comprises to determine whether the function requires memory coherency, and Application No.: 15/942,101Examiner: Azizul Choudhury Attorney Docket No.: AA4906-USArt Unit: 2456 2Attorney Docket No.: AA4906-US wherein to assign the function to the local accelerator comprises to assign the function to the local accelerator in response to (Biran supports task/function offloading and utilizes coherent interconnects with the memory; see Figure 3 and column 4, lines 20-23, Biran. Offloading to remote devices and accelerators that are optimized to perform the specific tasks to allow for significant increase in computational capacity; see column 2, lines 43 – column 3, line 14, Biran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Biran, with those of Burger to allow for a significant increase in computational capacity; see column 2, lines 53-56, Biran).  

With regard to claims 5, 12, and 20, Burger teaches through Biran, the compute device wherein the network interface controller is further to determine a resource usage of the compute device wherein the resource usage is indicative of a level of usage of resources at the compute device, and wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage of the compute device (Burger explains how a request for service can be assigned to the local acceleration component or a remote acceleration component and how the allocation of a request for service can be made based on considerations such as load balancing and performance (i.e. telemetry data); see paragraphs 140 and 160, Burger).

With regards to claims 6, 13, and 21, Burger teaches through Biran, the compute device wherein the network interface controller is further to determine a resource usage at an accelerator device that includes the remote accelerator, wherein the resource usage is indicative of a level of usage of resources at the accelerator device and wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage at the accelerator device (Burger explains how a request for service can be assigned to the local acceleration component or a remote acceleration component and how the allocation of a request for service can be made based on considerations such as load balancing and performance (i.e. telemetry data); see paragraphs 140 and 160, Burger.  However Burger does not explicitly cite offloading but Biran does. Biran teaches offloading tasks/function and how attributes are submitted with the assignment; see column 4, lines 61 – column 5, line 6, Biran. Offloading to remote devices and accelerators that are optimized to perform the specific tasks to allow for significant increase in computational capacity; see column 2, lines 43 – column 3, line 14, Biran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Biran, with those of Burger to allow for a significant increase in computational capacity; see column 2, lines 53-56, Biran).  

With regards to claims 7, 14, and 22, Burger teaches through Biran, the compute device of claim 1, wherein the network interface controller is further to determine a present power envelope of the compute device, wherein the present power envelope is indicative of an amount of power presently used by the compute device of a total power envelope available to the compute device, and wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the present power envelope of the compute device (Burger teaches power management being a consideration in determining the appropriate acceleration component; see paragraph 77, Burger. However Burger does not explicitly cite offloading but Biran does. Biran teaches offloading tasks/function and how attributes are submitted with the assignment; see column 4, lines 61 – column 5, line 6, Biran. Offloading to remote devices and accelerators that are optimized to perform the specific tasks to allow for significant increase in computational capacity; see column 2, lines 43 – column 3, line 14, Biran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Biran, with those of Burger to allow for a significant increase in computational capacity; see column 2, lines 53-56, Biran).  

With regards to claim 30, Burger teaches through Biran, the apparatus wherein the local accelerator comprises a field programmable gate array (FPGA) (Burger teaches support for FPGA embodiments; see paragraphs 59-61, Burger).

The obviousness motivation applied to independent claims 1, 9, 16, and 26, are applicable to their respective dependent claims.


Allowable Subject Matter
Claims 8, 15, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-23 and 26-30 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the applicant’s arguments, a new search was performed and the newly found Burger prior art has been applied in this latest office action.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456